  Case 3:18-cv-02192-X Document 71 Filed 10/14/20                 Page 1 of 3 PageID 1250



                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

STACY NUSS, as independent                      §
administrator of the ESTATE OF CODY             §
BRITTAIN,                                       §
      Plaintiff,                                §
                                                §
vs.                                             §           CIVIL ACTION NUMBER:
                                                §              3:18-cv-02192-X
CITY OF SEVEN POINTS, TEXAS, and                §
CHIEF RAYMOND WENNERSTROM,                      §
JR., SERGEANT BRANDON YOUNG,                    §
OFFICER MATTHEW GREINER,                        §
OFFICER FRANCISCO GOMEZ, and                    §
CHELSEA BEE TAYLOR, in their                    §
individual capacities,                          §
       Defendants.                              §

                    DEFENDANTS’ JOINT NOTICE TO COURT OF
                        RECENT FIFTH CIRCUIT OPINION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant CITY OF SEVEN POINTS, TEXAS, and Defendants CHIEF

RAYMOND WENNERSTROM, JR., SERGEANT BRANDON YOUNG, OFFICER MATTHEW

GREINER, OFFICER FRANCISCO GOMEZ, and CHELSEA BEE TAYLOR, in their individual

capacities, and file this their Joint Notice to Court of Recent Fifth Circuit Opinion, and would

respectfully show the Court as follows:

1.     Defendants respectfully bring to the Court’s attention the recent Fifth Circuit opinion of

Valentine v. Collier, 2020 U.S. App. LEXIS 32325 (Oct. 13, 2020). In this opinion, with Circuit

Judge Don R. Willett writing for the panel, the Fifth Circuit addressed the high standard of

deliberate indifference in an Eighth Amendment claim and addressed the proper trial court analysis.

While the case at hand is a Fourteenth Amendment claim, the standards for trial court review are

analogous. See Hare v. City of Corinth, 74 F.3d 633, 644-46 (5th Cir. 1996).
Case 3:18-cv-02192-X Document 71 Filed 10/14/20    Page 2 of 3 PageID 1251



                                 Respectfully submitted,

                                 BOON CALK ECHOLS COLEMAN &
                                 GOOLSBY, PLLC
                                 1800 NW Loop 281, Suite 303
                                 Longview, Texas 75604
                                 (903) 759-2200 - telephone
                                 (903) 759-3306 - facsimile

                                 BY:/s/ Darren K. Coleman
                                        Darren K. Coleman
                                        SBN: 04558570
                                        darren.coleman@boonlaw.com

                                        ATTORNEYS FOR DEFENDANT
                                        MATTHEW GREINER


                                 RITCHESON, LAUFFER & VINCENT
                                 A Professional Corporation
                                 Two American Center
                                 821 ESE Loop 323, Suite 530
                                 Tyler, Texas 75701
                                 (903) 535-2900
                                 (903) 533-8646 (FAX)

                                 By:    /s/ Lance Vincent
                                        LANCE VINCENT
                                        State Bar No. 20585520
                                        lancev@rllawfirm.net

                                        DOUGLAS A. RITCHESON
                                        State Bar No. 24076650
                                        dougr@rllawfirm.net

                                        ATTORNEYS FOR DEFENDANTS
                                        CITY OF SEVEN POINTS, TEXAS,
                                        RAYMOND WENNERSTROM, JR.,
                                        BRANDON YOUNG, FRANCISCO
                                        GOMEZ and CHELSEA BEE TAYLOR
 Case 3:18-cv-02192-X Document 71 Filed 10/14/20                   Page 3 of 3 PageID 1252



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing instrument has been forwarded
to all counsel of record via ECF electronic filing on this the 14th day of October 2020.

                                                         Darren K. Coleman
                                                        DARREN K. COLEMAN
